Citation Nr: 1307742	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.  

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2012).

2.  Bilateral tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that 38 C.F.R. § 3.303(b) provides that with chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and the Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims ("the Court") similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  In this case, the service treatment records (STRs) are dated prior to November 1, 1967; as such, the Board will provide converted findings.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

With regards to tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  


Prior to service entry in May 1965, the Veteran underwent a pre-induction physical which included whispered voice testing of 15/15; however, no audiogram was completed.

On his subsequent May 1965 induction examination, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
n/a
-5
LEFT
5
-5
-5
n/a
-5

However, these findings must be converted to the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
n/a
0
LEFT
20
5
5
n/a
0

Thus, when entering service, the Veteran did not have any pre-existing hearing loss in either ear.

When his hearing acuity was retested in March 1967, for separation from service, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Again, these findings must be converted to the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

There was a relatively marginal change in his hearing acuity when comparing the results of his exit and entrance examinations at 1000, 2000, and 4000 Hertz, and he denied having any hearing loss when separating from service.  There was no mention of tinnitus.

The fact that there was no hearing loss within the meaning of 38 C.F.R. § 3.385 alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Likewise, the Veteran may establish service connection for tinnitus if there is a competent and credible nexus between current diagnosis and service.  

The Veteran testified that he was exposed to acoustic trauma during service which resulted in hearing loss and tinnitus, following the acoustic trauma.  In particular, the Veteran described the loud noises produced from generators, enemy fire, and jet engines.  In addition, he described an event when the Metropole Hotel was blown up.  He indicated that he was near the building and suffered a concussion from the blast.  He reported that there was a terrific noise.  Post-service, he indicated that he was treated by a private physician for his ear problems and was told by him that they were related to service.  However, these records were unavailable as the practice had moved or closed.  He also reported that his post-service career was in a desk job and he did not have recreational noise exposure.


In support of his contentions of inservice acoustic trauma, the Veteran submitted a periodical article which documented the occurrence of the Metropole Hotel explosion, which did occur while the Veteran was stationed in Vietnam.  It is accepted that the explosion would be very loud.  Two service buddies who served with the Veteran furnished statements.  R.P.G. stated that the Veteran was exposed to generator noise which he described as being deafening.  He recalled that they both felt and complained of ringing in their heads afterwards that they were told would go away, but which never ceased.  In addition, he stated that there was overwhelming noise from weaponry which he personally experienced, with the Veteran right by his side.  R.L.G. reported that the Veteran was constantly exposed to loud generator noise during service, often for 8 hours at a time.  In addition, since they were located near an air base, there was frequent aircraft noise.  He stated that they both complained of ringing in their heads which never went away.  He also reported that they were exposed to loud weaponry noises.  Finally, he indicated that the Veteran had been located in close proximity to the Metropole Hotel when it was blown up and he complained of hearing problems afterwards.  This individual related that he was located about a mile away and it was still loud from that distance.

The Veteran's sister also submitted a statement after his Travel Board hearing.  The Veteran had testified about being treated post-service by a private physician and indicated that the only living person who would remember was his sister.  She reported that the Veteran had problems with hearing loss and tinnitus when he exited service.  He was treated many times by Dr. C.B., the private physician, who was an ears, nose, and throat specialist.  She stated that she remembered this information because she and her aunt were also patients and she would drive to the doctor's office.  She said that the Veteran's hearing and tinnitus never improved.  

The Veteran was afforded a VA examination in January 2010.  The audiological findings showed hearing loss within the parameters of 38 C.F.R. § 3.385, noted to be sensorineural.  At that time, the Veteran reported inservice noise exposure, to include from the previously described explosion.  He also said that he had last suffered an ear infection 20 to 30 years ago.  He also reported that he had tinnitus which was bilateral and constant.  The Veteran related that the hearing loss and the tinnitus both began during service, following the explosion.  He also reported other inservice noise exposure from generators, aircraft, and weapons firing.  He indicated that there was no ear protection provided.  The examiner concluded that due to the lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the current evaluation, it was not at least as likely as not that current bilateral hearing loss and tinnitus were related to service.  

As already explained, competent lay evidence may establish the presence of observable symptomatology.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  

Hearing loss and tinnitus are the types of medical problems that are within the Veteran's ability to observe on his own.  Also, particularly with hearing loss, other persons may state that they observed the Veteran having difficulty hearing.  Further, the Veteran is also credible in his report of suffering acoustic trauma in service, followed by hearing loss and tinnitus, which remained present.  The Board also finds that the other lay statements are credible which support the Veteran's account of his history.

Thus, there is credible evidence by way of the statements of the Veteran and his service buddies as well as the supporting periodical article that bilateral hearing loss and tinnitus occurred after acoustic trauma during his service.  As to the presence of continued hearing loss after service, as well as the presence of tinnitus when the Veteran separated from service and thereafter, the Veteran and his sister credibly indicated that the hearing loss and tinnitus existed when he separated from service and never ceased.

The record establishes the current presence of bilateral hearing loss and tinnitus based on the VA examination's audiological findings.  However, the examiner did not address at all the Veteran's contentions that he experienced hearing loss and tinnitus during service and thereafter, nor the other lay evidence to the same effect.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The examiner also did not address the change in the Veteran's hearing at various Hertz levels during service.  In contrast, the examiner relied solely on the lack of inservice hearing loss (by VA definition) or tinnitus during service and the gap in time before the current VA testing showing the existence of both hearing loss and tinnitus.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examination is of diminished probative value.  Although the examiner had access to the pertinent medical history, the examiner failed to discuss relevant findings in the record, such as the change in the Veteran's Hertz values, primarily for the worse, at the time of separation.  Although the examiner noted that the inservice findings were within normal limits, since there had been a Hertz shift at various levels for the worse, this matter should have been addressed, particularly in light of the Veteran's contentions and the supporting other evidence.  The examiner also did not address the consistent lay evidence which included statements regarding the continuity of symptomatology of the hearing loss from inservice acoustic trauma inception to the current time, as well as the competent and credible statements providing a nexus between the acoustic trauma and the onset of tinnitus.  In fact, the examiner cited to a "lack of evidence," which essentially indicated that the lay evidence was not given due consideration.  It follows that the opinion therefore was not supported by a reasoned analysis since relevant findings appear to have been ignored.  

As such, there is both evidence weighing for and against the Veteran's claims however, the Board finds that the favorable evidence is more probative in this case.  The Board finds that, given the STRs and lay evidence, there is substantiation of the Veteran's report that he started noticing a decline in his hearing acuity following the acoustic trauma during service.  When combined with the claim that he has continued to experience hearing loss during the many years since his service and that his complaints of tinnitus began during service following exposure to the same acoustic trauma causing hearing loss, the Board finds that his statements, in addition to the statements from his sister and service buddies, are credible and, thus, ultimately probative and add favorable weight to the claim; such is also accorded greater weight than the VA opinion in this case.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  In addition, the Board points out that the Veteran is competent to assert the occurrence of an inservice injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Layno.  Moreover, his description of his inservice noise exposure is consistent with his military service, particularly service generally in combat zones. 38 U.S.C.A. § 1154(a).  Significantly, the circumstances of the Veteran's service are consistent with noise exposure.

Accordingly, the evidence supports the claim for service connection for both bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


